The opinion of the court was delivered, May 15th 1866, by
Read, J.
The defence in this case was narrowed down to the ninth plea, which was intended to be a special set-off, but which was really a plea of eviction from a part of the premises, thus discharging the tenants, the defendants, from the payment of the whole rent. To this plea the plaintiffs replied specially that in a former suit for the September and October rent the defendants had pleaded eviction, and upon the trial of the issues the jury found a verdict for the plaintiffs for the sum of $250, the amount of rent claimed, on which judgment was entered, which the said defendants afterwards paid and satisfied; and after the usual averments of identity, it was avowed that to sustain the said plea in said former suit, said defendants offered testimony of the same identical acts and doings on the part of the said plaintiffs in the said third additional (9 S.) plea set forth and averred, and the replication there specifies the particular acts in the said plea described, and the plaintiffs prayed judgment if said defendants ought to be admitted against the said record to aver as they have in said third additional plea averred.
*295To this replication the defendants demurred specially, but afterwards withdrew the demurrer, and rejoined that the said defendants did not, to sustain their said plea in said former suit in said replication mentioned, offer testimony of the same identical acts and doings on the part of the said plaintiffs as in the said third additional plea above set forth 5 and concluded to the country.
Upon this issue the cause was tried, and the record of the former suit was put in evidence, and the defendants, instead of attempting to prove their side of the issue that they had not offered testimony of the same identical acts and doings of the plaintiffs in the former suit, offered evidence to prove their said third additional plea, as if issue had been joined on that plea without the special replication and rejoinder. The court therefore were right in rejecting the evidence offered by the defendants ; and, as the record of the former suit was properly admitted, this disposes of all the assignments of error.
Judgment affirmed.